DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 02/01/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat No. 5891048 issued to Nigam et al. in view of US Pat Pub No. 20090177106 granted to Rike et al. in yet further view of Non-Patent Literature titled “Characteristics Of Pulse And Square Waves”. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 5891048 issued to Nigam et al. (hereinafter “Nigam”) in view of US Pat Pub No. 20090177106 granted to Rike et al. (hereinafter “Ricke”) in yet further view of Non-Patent Literature titled “Characteristics Of Pulse And Square Waves”.
Regarding claim 1, Nigam discloses a semiconductor integrated circuit comprising: an acquisition circuit configured to obtain an electrocardiogram waveform on which a pulse signal but fails to disclose wherein the first detector circuit further includes a comparison unit configured to compare the filtered electrocardiogram waveform output from the hiqh-pass filter with a threshold stored in a storage, and configured to output a signal as a result of the comparing, a pulse width detection unit configured to detect, based on the result of the comparing, a pulse width representing a period of time during which the output signal is greater than or equal to the threshold, and a determination unit configured to supply, to the control circuit, a signal indicating that the pulse signal has been detected, when the pulse width falls between a lower limit and an upper limit, and wherein the pulse width detection unit includes a rise detector circuit, a fall detector circuit, and a counter, a rise detector circuit outputting a signal indicating that a  rise has been detected when the output signal of the comparison unit varies from "0" to "1", the fall detector circuit outputting a signal indicating that a fall has been detected when the output signal of the comparison unit varies from "1" to "0", the counter being given a clock signal, counting the number of clocks during a period from when the rise detector circuit detects a rise to when the fall detector circuit detects a fall, and outputting the count value as the pulse width.  
Ricke teaches a similar data acquisition module wherein the first detector circuit further includes a comparison unit configured to compare the filtered electrocardiogram waveform output from the hiqh-pass filter with a threshold stored in a storage, and configured to output a signal as a result of the comparing (e.g. para 0024); a pulse width detection unit configured to detect, based on the result of the comparing, a pulse width representing a period of time during which the output signal is greater than or equal to the threshold(e.g. para 0024-0025), and a determination unit configured to supply, to the control circuit, a signal indicating that the pulse signal has been detected, when the pulse width falls between a lower limit and an upper limit, (e.g. para 0025 discussing qualified pulses) and wherein the pulse width detection unit includes a rise detector circuit, a fall detector circuit, and a counter, a rise detector circuit outputting a signal indicating that a  rise has been detected when the output signal of the comparison unit varies from "0" to "1", the fall detector circuit outputting a signal indicating that a fall has been detected when the output signal of the comparison unit varies from "1" to "0", the counter being given a clock signal, counting the number of clocks during a period from 

Regarding claim 2, Nigam as modified by Ricke (hereinafter “modified Nigam”) renders the semiconductor integrated circuit according to claim 1 obvious as recited hereinabove, wherein the control circuit determines the predicted occurrence start time of the third QRS complex by adding a time interval between the first occurrence start time and the second occurrence start time to the second occurrence start time (e.g. fig. 3a, Col 6, lines 7-9 “QRS complexes are detected”, Col 6, lines 43-56 discussing using previous QRS complex to set new thresholds, Col 9, lines 58-65 discusses providing additional steps to consider different duration).  

Regarding claim 4, modified Nigam renders the semiconductor integrated circuit according to claim 1 obvious as recited hereinabove, Ricke teaches further comprising at least 


Regarding claim 5, Nigam discloses a pacemaker pulse detection apparatus comprising: a semiconductor integrated circuit (e.g. abstract); and a communication processing circuit (e.g. fig. 1), wherein the semiconductor integrated circuit includes an acquisition circuit configured to obtain an electrocardiogram waveform on which a pulse signal of a pacemaker is superimposed  (e.g. Col. 2, lines 35-43; Col 3, lines 24-26, Col. 6, lines 3-8), a detector circuit including a high-pass filter and configured to perform a filtering process by the high-pass filter on the electrocardiogram waveform at a cutoff frequency that is determined according to a control signal and detect the pulse signal based on a result of the filtering process(e.g. Col. 2, lines 43-65), and a control circuit configured to detect a first occurrence start time of a first QRS complex and a second occurrence start time of a second QRS complex next to the first QRS complex from the electrocardiogram waveform obtained by the acquisition circuit, and detect QRS duration of each of the first and second QRS complexes, and then determine a predicted wherein the first detector circuit further includes a comparison unit configured to compare the filtered electrocardiogram waveform output from the high-pass filter with a threshold stored in a storage, and configured to output a signal as the a result of the comparing, a pulse width detection unit configured to detect, based on the result of the comparing, a pulse width representing a period of time during which the output signal is greater than or equal to the threshold, and a determination unit configured to supply, to the control circuit, a signal indicating that the pulse signal has been detected, when the pulse width falls between a lower limit and an upper limit, and wherein the pulse width detection unit includes a rise detector circuit, a fall detector circuit, and a counter, a rise detector circuit outputting a signal indicating that a  rise has been detected when the output signal of the comparison unit varies from "0" to "1", the fall detector circuit outputting a signal indicating that a fall has been detected when the output signal of the comparison unit varies from "1" to "0", the counter being given a clock signal, counting the number of clocks during a period from when the rise detector circuit detects a rise to when the fall detector circuit detects a fall, and outputting the count value as the pulse width.  
Ricke teaches a similar data acquisition module having a communication processing circuit is configured to send information to an external device, the information being information on the electrocardiogram waveform obtained by the acquisition circuit and the pulse signal detected by the detector circuit based on the result of the filtering process (e.g. para 0035); wherein the first detector circuit further includes a comparison unit configured to compare the filtered electrocardiogram waveform output from the hiqh-pass filter with a threshold stored in a storage, and configured to output a signal as a result of the comparing (e.g. para 0024); a pulse width detection unit configured to detect, based on the result of the comparing, a pulse width representing a period of time during which the output signal is greater than or equal to the threshold(e.g. para 0024-0025), and a determination unit configured to supply, to the control circuit, a signal indicating that the pulse signal has been detected, when the pulse width falls between a lower limit and an upper limit, (e.g. para 0025 discussing qualified pulses) and wherein the pulse width detection unit includes a rise detector circuit, a fall detector circuit, and a counter, a rise detector circuit outputting a signal indicating that a  rise has been detected when the output signal of the comparison unit varies from "0" to "1", the fall detector circuit outputting a signal indicating that a fall has been detected when the output signal of the comparison unit varies from "1" to "0", the counter being given a clock signal, counting the number of clocks during a period from when the rise detector circuit detects a rise to when the fall detector circuit detects a fall, and outputting the count value as 

Regarding claim 6, Nigam discloses a pacemaker pulse detection method comprising: obtaining, by an acquisition circuit, an electrocardiogram waveform on which a pulse signal of a pacemaker is superimposed  (e.g. Col. 2, lines 35-43; Col 3, lines 24-26, Col. 6, lines 3-8); performing, by a high-pass filter included in a detector circuit, a filtering process on the electrocardiogram waveform at a cutoff frequency that is determined according to a control signal and detecting the pulse signal based on a result of the filtering process (e.g. Col. 2, lines 43-65); and detecting, by a control circuit a first occurrence start time of a first QRS complex and a second occurrence start time of a second QRS complex next to the first QRS complex from the electrocardiogram waveform obtained by the acquisition circuit, and detecting QRS duration of each of the first and second QRS complexes, and then determining a predicted occurrence start time of a third QRS complex next to the second QRS complex based on the detected first and second occurrence start times  (e.g. fig. 3a, Col 6, lines 7-9 “QRS complexes are detected”, Col 6, lines 43-56 discussing using previous QRS complex to set new thresholds, wherein the first detector circuit further includes a comparison unit configured to compare the filtered electrocardiogram waveform output from the high-pass filter with a threshold stored in a storage, and configured to output a signal as the a result of the comparing, a pulse width detection unit configured to detect, based on the result of the comparing, a pulse width representing a period of time during which the output signal is greater than or equal to the threshold, and  a determination unit configured to supply, to the control circuit, a signal indicating that the pulse signal has been detected, when the pulse width falls between a lower limit and an upper limit, and wherein the pulse width detection unit includes a rise detector circuit, a fall detector circuit, and a counter, a rise detector circuit outputting a signal indicating that a rise has been detected when the output signal of the comparison unit varies from "0" to "1", the fall detector circuit outputting a signal indicating that a fall has been detected when the output signal of the comparison unit varies from "1" to "0", the counter being given a clock signal, counting the number of clocks during a period from when the rise detector circuit detects a rise to when the fall detector circuit detects a fall, and outputting the count value as the pulse width.   
Ricke teaches a similar data acquisition module wherein the first detector circuit further includes a comparison unit configured to compare the filtered electrocardiogram waveform output from the hiqh-pass filter with a threshold stored in a storage, and configured to output a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792